Name: 91/20/EEC: Council Decision of 21 December 1990 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Czech and Slovak Federal Republic on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  distributive trades;  European construction;  political geography
 Date Published: 1991-01-18

 Avis juridique important|31991D002091/20/EEC: Council Decision of 21 December 1990 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Czech and Slovak Federal Republic on trade in textile products Official Journal L 013 , 18/01/1991 P. 0017COUNCIL DECISION of 21 December 1990 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Czech and Slovak Federal Republic on trade in textile products (91/20/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and the Czech and Slovak Federal Republic initialled on 19 June 1986, has been provisionally applied since 1 January 1987 in accordance, having regard to the Community, with Decision 87/498/EEC (1); Whereas that Agreement provides for the possibility of adjustments to the quantitative limits; Whereas Czechoslovakia accepted the offer for improved market access which the Community made on the basis of a specific request submitted by Czechoslovakia under the Phare action plan and it was agreed, in an Agreed Minute of 30 October 1990, to increase for 1990 and 1991 the Community quantitative limits of a number of categories mentioned in Annex II to the aforementioned Agreement; Whereas both parties agreed that the aforesaid quota increases are exceptional and intended to contribute to the co-ordinated effort of the 'Group of 24' industrialized countries, to facilitate the restructuring of Czechoslovakia's economy through, inter alia, improved access to the Community's markets; Whereas it was agreed that the said Agreed Minute will be applied provisionally as from 15 November 1990 pending the completion of the procedures necessary for its conclusion, provided that there is a reciprocal provisional application on the part of the contracting party, HAS DECIDED AS FOLLOWS: Sole Article The Agreed Minute amending the Agreement between the European Economic Community and the Czech and Slovak Federal Republic on trade in textile products shall be applied provisionally as from 15 November 1990 pending its formal conclusion, provided that there is a reciprocal provisional application on the part of the contracting party. The text of the Agreed Minute is attached to this Decision. Done at Brussels, 21 December 1990. For the Council The President A. RUBERTI (1) OJ No L 287, 9. 10. 1987, p. 89. ANNEX For practical reasons the product descriptions used in the Annex are given in abbreviated form Increase of EEC quantitative limits for Czechoslovakia for 1990 and 1991 Category Description Units Increase of EEC limits 1990 and 1991 2 Woven fabrics of cotton tonnes 650 3 Woven fabrics of man-made fibres tonnes 325 3 (a) (a) of which: other than bleached or unbleached tonnes F: 54 BNL: 31 6 Woven trousers 1 000 pieces 400 8 Men's shirts, woven 1 000 pieces 340 9 Woven terry fabrics and toilet linen tonnes 70 19 Handkerchiefs 1 000 pieces 8 000 32 Velvet and corduroy tonnes 600 32 (a) of which: cotton corduroy tonnes 600 36 Woven fabrics of continuous artificial fibres tonnes 250 37 Woven fabrics discontinuous artificial fibres tonnes 200 76 Industrial or occupational clothing tonnes 230 90 Synthetic cordage tonnes 240 110 Pneumatic mattresses tonnes 120 117 Woven fabrics of flax or of ramie tonnes 175